March 12, 2010


Mr. Kristofer S. Monson
Assistant Solicitor General
P.O. Box 12548(MC 059)
Austin, TX 78711-2548
Ms. Judy Caton
Reconveyance Services Inc.
14090 Fryelands Blvd. S.E., Ste. 200
Monroe, WA 98272

RE:   Case Number:  07-0786
      Court of Appeals Number:  03-06-00313-CV
      Trial Court Number:  GN 600034

Style:      TEXAS DEPARTMENT OF INSURANCE
      v.
      RECONVEYANCE SERVICES, INC.

Dear Counsel:

      Today the Supreme Court of Texas  issued  a  per  curiam  opinion  and
enclosed judgment in the above-referenced cause.  You may obtain a  copy  of
the                               opinion                                at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@courts.state.tx.us or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Mr. Jeffrey D. Kyle      |
|   |Mr. Ron Beal             |
|   |Ms. Amalia Rodriguez     |
|   |Mendoza                  |